Case 8:18-cv-02485-PX Document 59-20 Filed 10/21/19 Page 1 of 8




                EXHIBIT T
                        Case 8:18-cv-02485-PX Document 59-20 Filed 10/21/19 Page 2 of 8

Johnson, Louisa

From:                                           George Swegman <gswegman@nicholllaw.com>
Sent:                                           Thursday, May 23, 2019 3:35 PM
To:                                             Johnson, Louisa; Francisca Bradley
Cc:                                             Finkel, Noah A.; Janson, Eric J.; Benjamin Davis; Kelly Burgy
Subject:                                        Re: Jeremy Hunt, et al. v. Aldi, Inc.
Attachments:                                    Jeremy Hunt Bates Docs 352-356.pdf


[EXT. Sender]


Louisa,

This is in response to your request for confirmation that the Excel Spreadsheet provided to you on April 5,2019 is
Plaintiffs answer to Interrogatory 4 to Plaintiff Hunt. According to the information I have, that is a complete list of the
mailings regarding the Hunt Lawsuit. Some of those mailings came back as undeliverable but I understand that that list is
complete. It is further my understanding that none of these people received a second mailing of any kind. Furthermore,
none of the Plaintiffs made any mailings of their own and none have retained the letters themselves beyond what has
already been produced or if they did they cannot find them at this time.

I am also including copies of the actual letters sent to the Plaintiffs bate stamped as you requested. We have no record
of these letters being sent to Jeremy Hunt or David Martin.

GES
From: "Johnson, Louisa" <LOJohnson@seyfarth.com>
Date: Tuesday, May 21, 2019 at 10:58 PM
To: Francisca Bradley <fbradley@nicholllaw.com>, George Swegman <gswegman@nicholllaw.com>
Cc: "Finkel, Noah A." <NFinkel@seyfarth.com>, "Janson, Eric J." <EJanson@seyfarth.com>, Benjamin Davis
<bdavis@nicholllaw.com>, Kelly Burgy <kaburgy@nicholllaw.com>
Subject: RE: Jeremy Hunt, et al. v. Aldi, Inc.

George and Francisca,
Following up on the below questions for the last time--(a) seeking confirmation that the Excel spreadsheet
produced in the first email of this chain is Plaintiff Hunt’s answer to Interrogatory No. 4 and constitutes a
complete list of all to whom advertisements about the Hunt lawsuit were sent by the Nicholl Law Firm or
plaintiffs; and (b) seeking a bates labeled production of all such communications sent by or on plaintiffs’ behalf
in response to Document Request No. 1 served on each plaintiff.


Louisa Johnson | Partner | Seyfarth Shaw LLP
1075 Peachtree Street, N.E. | Suite 2500 | Atlanta, Georgia 30309-3958
Direct: +1-404-888-1023 | Fax: +1-404-724-1523
lojohnson@seyfarth.com | www.seyfarth.com




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.
                                                                                   1
                  Case 8:18-cv-02485-PX Document 59-20 Filed 10/21/19 Page 3 of 8

From: Johnson, Louisa
Sent: Thursday, May 16, 2019 10:04 AM
To: 'Francisca Bradley' <fbradley@nicholllaw.com>; 'George Swegman' <gswegman@nicholllaw.com>
Cc: Finkel, Noah A. <nfinkel@seyfarth.com>; Janson, Eric J. <ejanson@seyfarth.com>; 'Benjamin Davis'
<bdavis@nicholllaw.com>; 'Kelly Burgy' <kaburgy@nicholllaw.com>
Subject: RE: Jeremy Hunt, et al. v. Aldi, Inc.

George and Francisca,
I have never received a response to the below email, and I have never received any of the various
communications requested by Document Request No. 1 to each of the four named plaintiffs and that the court
ordered produced. Please answer the below question and produce all documents and communications
response to Document Request No. 1 by Tuesday. We do not want to have to go back to the court on this.

From: Johnson, Louisa
Sent: Friday, April 5, 2019 5:54 PM
To: Francisca Bradley <fbradley@nicholllaw.com>
Cc: Finkel, Noah A. <nfinkel@seyfarth.com>; Janson, Eric J. <ejanson@seyfarth.com>; George Swegman
<gswegman@nicholllaw.com>; Benjamin Davis <bdavis@nicholllaw.com>; Kelly Burgy <kaburgy@nicholllaw.com>
Subject: RE: Jeremy Hunt, et al. v. Aldi, Inc.

Thank you. Is this in answer to Interrogatory No. 4 to Plaintiff Hunt? If so, is this everything responsive to
Interrogatory No. 4? Please also produce the various communications requested by Document Request No. 1
to each plaintiff as well. Thank you.

From: Francisca Bradley <fbradley@nicholllaw.com>
Sent: Friday, April 5, 2019 5:02 PM
To: Johnson, Louisa <LOJohnson@seyfarth.com>
Cc: Finkel, Noah A. <NFinkel@seyfarth.com>; Janson, Eric J. <EJanson@seyfarth.com>; George Swegman
<gswegman@nicholllaw.com>; Benjamin Davis <bdavis@nicholllaw.com>; Kelly Burgy <kaburgy@nicholllaw.com>
Subject: Jeremy Hunt, et al. v. Aldi, Inc.


[EXT. Sender]


Dear Ms. Johnson,

Please find attached the list of mailings.

Thank you.

Francisca Bradley
Paralegal, Wage & Hour Dept.
Law Offices of Peter T. Nicholl
36 S. Charles Street, Ste 1700
Baltimore, MD 21201
410-244-7005 (ph)
410-244-8454 (fax)



                                                          2
                                               Case 8:18-cv-02485-PX Document 59-20 Filed 10/21/19 Page 4 of 8

      Client Name Title        Client Name First        Client Name Last   Street 1   Street 2               City        State   Zip
Mr.                       Roger                    Agustin                                       Round Lake Beach   IL
Mr.                       Tristan                  Alleyne                                       Richmond           VA
Ms.                       Rochelle                 Anderson                                      Ashland            VA
Mr.                       Travis                   Anderson                                      Quincy             IL
Mr.                       Todd                     Bajor                                         West Springfield   MA
Mr.                       Matthew                  Baker                                         Bear               DE
Mr.                       Brian                    Ballard                                       Charlotte          NC
Ms.                       Diane                    Barnard                                       Pekin              IL
Mr.                       Zachary                  Barnes                                        Virginia Beach     VA
Ms.                       Katherine                Bauer                                         Kentwood           MI
Mr.                       Kevin                    Bauer                                         Virginia Beach     VA
Mr.                       Paul                     Becker                                        Rockford           MI
Mr.                       Troy                     Beckman                                       Tulsa              OK
Mr.                       Anthony                  Bell                                          Chicago            IL
Mr.                       Edwin                    Benitez                                       Reading            PA
Ms.                       Sydney                   Bickford                                      Towson             MD
Ms.                       Stephanie                Blecha                                        Chicago            IL
Mr.                       Derek                    Bologna                                       Pasadena           CA
Mr.                       Erik                     Bozman                                        Northridge         CA
Mr.                       Shannon                  Breen                                         New Market         MD
Ms.                       Kiersten                 Briggs                                        York               PA
Mr.                       Randall                  Brooks                                        Greensboro         NC
Ms.                       Genene                   Brown                                         Chesapeake         VA
Ms.                       Kimberly                 Brown                                         Hammond            IN
Ms.                       Katilyn                  Burns                                         Plainfield         IL
Ms.                       Jasmina                  Causevic                                      Chicago            IL
Ms.                       Jessie                   Childress                                     East Berlin        PA
Ms.                       Celeste                  Cisneros                                      Freemansburg       PA
Mr.                       Bryan                    Clobes                                        New Brighton       MN
Mr.                       Justin                   Comer                                         Portage            MI
Mr.                       Jonathan                 Comfort                                       Richmond           VA
Ms.                       Blanca                   Contreras                                     Anaheim            CA
Mr.                       Jermayne                 Cooper                                        Panorama City      CA
Ms.                       Jennifer                 Cosgrove                                      Culpeper           VA
Mr.                       Troy                     Craine                                        Lincoln            IL
Mr.                       Oscar                    Cruz                                          Las Vegas          NV
Mr.                       Jack                     Cwik                                          Saint Charles      IL
Mr.                       Jonathan                 Daffron                                       Pomona             CA
Ms.                       Kathryn                  Dame                                          Williamsburg       VA
Mr.                       Corbin                   Dean                                          Chesapeake         VA
Mr.                       Corbin                   Dean                                          Chesapeake         VA
Mr.                       Matthew                  DeBenedetto                                   Alexandria         VA
Mr.                       Matthew                  DeBenedetto                                   Alexandria         VA
Ms.                       Judi                     Deitrich                                      Hazle Township     PA
Ms.                       Brandy                   Delaney                                       Love Park          IL
Mr.                       Brad                     Dellert                                       Shohola            PA
Mr.                       Nicholas                 Demers                                        North Syracuse     NY
Mr.                       Troy                     Deonnei                                       Minneapolis        MN
                  Case 8:18-cv-02485-PX Document 59-20 Filed 10/21/19 Page 5 of 8

Mr.   Ricardo       Dinkins                                   Clinton            MD
Ms.   Emilie        Drum                                      Philadelphia       PA
Mr.   Jeff          Druml                                     Wauconda           IL
Mr.   John          Earsom                                    Cambridge          MN
Mr.   Philip        Ecdao                                     Venice             CA
Ms.   Jennifer      Elmange                                   Azusa              CA
Mr.   Harold        Fernandez                                 Spruce Pine        NC
Ms.   Deana         Ferry                                     Winston Salem      NC
Ms.   Deana         Ferry                                     Winston-Salem      NC
Ms.   Maria         Figueroa                                  Newport News       VA
Ms.   Maria         Figueroa                                  Newport News       VA
Ms.   Cassie        Flick                                     Delton             MI
Mr.   Robert        Flores                                    Santa Paula        CA
Ms.   Sherry        Flory                                     Alexandria         VA
Mr.   Patrick       Foley                                     Midland            MI
Ms.   Anita         Franklin                                  Brooklyn           MD
Ms.   Tabitha       Frye                                      Winchester         VA
Ms.   Olga          Fuentes                                   Jacksonville       NC
Ms.   Nicole        Gallup                                    Raleigh            NC
Mr.   Phillip       Garrison                                  Randallstown       MD
Ms.   Allison       Gomez                                     Roscoe             IL
Mr.   Tim           Gorts                                     Clayton            NC
Mr.   Tim           Gorts                                     Clayton            NC
Mr.   Nathan        Green                                     Pittsburgh         PA
Mr.   Jordan        Greene                                    Charlotte          NC
Ms.   Rachel        Gross                                     Elkridge           MD
Mr.   Jon           Groth                                     Fennville          MI
Ms.   Lianne        Guertin                                   Agawam             MA
Ms.   Martina       Hamilton                                  Birdsboro          PA
Mr.   Damir         Hamzic                                    Chicago            IL
Ms.   Kristian      Harper                                    Chicago            IL
Mr.   Chad          Harrell                                   Glen Allen         VA
Mr.   Gordon        Heilmann                                  Upland             CA
Mr.   Jarade        Henderson                                 Elgin              IL
Mr.   Michael       Hendrickson                               Minneapolis        MN
Mr.   Raul          Hernandez                                 Temecula           CA
Mr.   Greg          Hernquist                                 Huntersville       NC
Mr.   Alfonso       Herrera                                   Downey             CA
Mr.   Chris         Hollenbach                                Essex              MD
Mr.   Timothy       Hom                                       Beaumont           CA
Mr.   Michael       Hoshield                                  Sterling Heights   MI
Ms.   Danielle      Hryckiewicz                               Bolingbrook        IL
Ms.   Stephanie     Hudson                                    Matthews           NC
Mr.   Elliott       Hughes                                    Swanzey            NH
Mr.   Benjamin      Huizenga                                  Thousand Oaks      CA
Mr.   Nathan        Irvin                                     Philadelphia       PA
Ms.   Olivia        Janisse                                   Kankakee           IL
Ms.   JaToria       Jones                                     Portsmouth         VA
Mr.   Jonathan      Koch                                      Plainfield         IL
                  Case 8:18-cv-02485-PX Document 59-20 Filed 10/21/19 Page 6 of 8

Ms.   Jennifer      Koller                                    Grand Rapids     MI
Mr.   James         Krakowski                                 Spring Grove     IL
Ms.   Holly         Kroeger                                   Maplewood        MN
Ms.   Latanya       Lartheridge                               Chicago          IL
Mr.   Joshua        Lawrence                                  San Francisco    CA
Mr.   Brad          Lawson                                    Peoria           IL
Ms.   Marie         Lebrun                                    York             PA
Mr.   Blake         Lichthardt                                Bartlett         IL
Mr.   George        Limberopoulos                             Manteno          IL
Mr.   Vang          Lor                                       Minneapolis      MN
Ms.   Adrionna      Marchman                                  Oceanside        CA
Ms.   Anna          Martin                                    Winchester       VA
Ms.   Fonda         Mathis                                    Portsmouth       VA
Mr.   Scott         Mattern                                   Lakeville        MN
Ms.   Laura         McCloud                                   Ponca City       OK
Mr.   Peter         McGinley                                  Morgantown       WV
Mr.   Nate          McKee                                     Knoxville        IL
Mr.   Billy         McKenzie                                  Midland          NC
Mr.   Kevin         Mead                                      Abingdon         MD
Ms.   Shannaon      Miller                                    Northfield       MN
Ms.   Lori          Moleterno                                 Willow Springs   IL
Ms.   Kaitlyn       Morris                                    Naperville       IL
Mr.   Gregory       Mosher                                    San Diego        CA
Mr.   Ryan          Mosher                                    Jenison          MI
Ms.   Jennifer      Murphree                                  Nottingham       MD
Mr.   Curtis        Myers                                     Embarrass        MN
Mr.   Jeremy        Newkirk                                   Kingfisher       OK
Ms.   Lisa          Nieves                                    Homeland         CA
Ms.   Nikita        Nikolaev                                  Huntersville     NC
Mr.   Michael       Nourie                                    Lakeville        MN
Mr.   Brian         O'Neill                                   Aliso Viejo      CA
Ms.   Asmahan       O'Reagan                                  Raleigh          NC
Ms.   Asmahan       O'Reagan                                  Clayton          NC
Ms.   Natoshia      Olin                                      Holland          MI
Mr.   Mark          Olthoff                                   San Dimas        CA
Mr.   German        Ortega                                    Oak Lawn         IL
Mr.   Frank         Osmani                                    Oak Lawn         IL
Ms.   Giancarla     Owca                                      Batavia          IL
Mr.   Robert        Owens                                     Virginia Beach   VA
Ms.   Jess          Pacheco                                   Beaumont         CA
Mr.   Brian         Packard                                   Portage          MI
Mr.   Krisztian     Pall                                      Woodbridge       VA
Ms.   Susan         Pan                                       Montgomery       MN
Mr.   David         Pedraza                                   Plainfield       IL
Mr.   Alfred        Perry                                     Philadelphia     PA
Mr.   Nicholas      Perry                                     Chicago          IL
Ms.   LaSasha       Phillips                                  Long Beach       CA
Mr.   Russell       Polum                                     Albertville      MN
Mr.   Michael       Puglisi                                   Bel Air          MD
                    Case 8:18-cv-02485-PX Document 59-20 Filed 10/21/19 Page 7 of 8

Mr.   Canaan          Ramirez                                   Virginia Beach       VA
Mr.   Canaan          Ramirez                                   Virginia Beach       VA
Mr.   Shqipe          Recica Sefa                               Gaithersburg         MD
Ms.   Ula             Roberts                                   Oswego               IL
Ms.   Jan             Rodriguez                                 Glendale Heights     IL
Mr.   Matthew         Rogers                                    Derby                KS
Ms.   Lisa            Romberger                                 Jackson              MI
Ms.   Stephanie       Romero                                    Aurora               IL
Mr.   Danny           Rosario                                   North Chesterfield   VA
Mr.   Danny           Rosario                                   Chesterfield         VA
Ms.   Daniel          Ruiz                                      Monee                IL
Ms.   Cesar           Salceda                                   Chicago              IL
Mr.   Christopher     Sanchez                                   Hope Mills           NC
Ms.   Steph           Sanchez                                   Detroit              MI
Ms.   Candace         Saucedo                                   Lockport             IL
Mr.   Adam            Schroeder                                 Rochester            MN
Ms.   Ann             Schroeder                                 Owatonna             MN
Mr.   Tyson           Schuler                                   Tulsa                OK
Ms.   Robyn           Schumacher                                Yucaipa              CA
Ms.   Jolene          Schweim                                   Savage               MN
Mr.   Fisnik          Seferi                                    Dekalb               IL
Mr.   Chris           Shatto                                    Kansas City          KS
Ms.   Jillian         Shed                                      Yukon                OK
Ms.   Marquisiana     Shuler                                    Richlands            NC
Mr.   Shawn           Simmons                                   Norfolk              VA
Mr.   Shawn           Simmons                                   Chesapeake           VA
Ms.   Kristian        Simpson                                   Joliet               IL
Ms.   Sarah           Slayman                                   Richmond             VA
Mr.   Curt            Stender                                   Oak Lawn             IL
Mr.   Kevin           Stitt                                     Shippensburg         PA
Ms.   Imani           Stokes                                    Gwynn Oak            MD
Ms.   Chasity         Summerall                                 Mooresville          NC
Ms.   Kaleigh         Sutliff                                   Darien               IL
Ms.   Carissa         Sweeney                                   Belvidere            IL
Mr.   JD              Sylvanus                                  Johnsburg            IL
Mr.   Kevin           Syphrett                                  Kernersville         NC
Mr.   Curt            Teachout                                  Middleville          MI
Mr.   Jonathan        Theisen                                   Algonquin            IL
Mr.   Mark            Thomas                                    Wichita              KS
Mr.   Jesse           Thompson                                  Saint Paul Park      MN
Ms.   Julie           Toczyl                                    Stillwater           OK
Mr.   Kevin           Tran                                      Garden Grove         CA
Ms.   Danielle        Tucker                                    Philadelphia         PA
Mr.   Branden         Vadnais                                   Coon Rapids          MN
Ms.   Karlee          Valdez                                    Fontana              CA
Ms.   Kim             Van Winkle                                Cleveland            OK
Mr.   Orlando         Vargas                                    Fontana              CA
Ms.   Secundino       Vazquez                                   Chicago              IL
Ms.   Esmeralda       Velasco                                   Chicago              IL
                  Case 8:18-cv-02485-PX Document 59-20 Filed 10/21/19 Page 8 of 8

Ms.   Jacklynne     Via                                       Milton           WV
Ms.   Sisamone      Vongphamay                                San Diego        CA
Mr.   Michael       Wackerly                                  Leland           NC
Mr.   Michael       Wackerly                                  Leland           NC
Ms.   Tyeshia       Washington                                Philadelphia     PA
Mr.   Eldert        White                                     Pittsburgh       PA
Mr.   Kellen        Williams                                  Charlotte        NC
Mr.   Fred          Wilson                                    Menifee          CA
Mr.   Michael       Wilson                                    Blanchard        OK
Mr.   William       Wilson                                    Olathe           KS
Mr.   Jon           Wiltrout                                  Annville         PA
Mr.   Bryan         Wolf                                      Olathe           KS
Mr.   Travis        Wolkey                                    Skiatook         OK
Ms.   Nicole        Womack                                    Wichita          KS
Mr.   Randy         Yeingst                                   Sinking Spring   PA
Ms.   Janelle       Young                                     Norfolk          VA
